Citation Nr: 1761142	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  09-07 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to as secondary to service-connected hypothyroidism.

2.  Entitlement to service connection for a heart (cardiovascular) disability, to as secondary to service-connected hypothyroidism.

3.  Entitlement to service connection for a low back disability, to as secondary to service-connected bilateral knee disabilities.

4.  Entitlement to service connection for a bilateral ankle disability, to as secondary to service-connected bilateral knee disabilities.

5.  Entitlement to a disability in excess of 10 percent for chondromalacia of the left knee (excluding the period from October 24, 2014 to December 31, 2014 during which time a temporary total rating is assigned for convalescence under 38 C.F.R. § 4.30).

6.  Entitlement to a disability in excess of 10 percent for chondromalacia of the right knee (excluding the period from November 14, 2014 to December 31, 2014 during which time a temporary total rating is assigned for convalescence under 38 C.F.R. § 4.30).

7.  Entitlement to a disability in excess of 30 percent for hypothyroidism with goiter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION


The Veteran served on active duty from August 1988 to August 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Office (RO) in Chicago, Illinois.

In April 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

The Board remanded the claims on appeal in April 2012 and again in October 2015 for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the case was in remand status, the RO increased the disability rating for the Veteran's hypothyroidism from 10 percent to 30 percent effective February 23, 2005, in a February 2016 rating decision.  That rating decision reflects the Veteran underwent a VA thyroid condition examination on December 22, 2015.  However, the claims file currently does not include the report of this examination.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the RO should ensure that the Veteran's complete VA records are associated with this claims file.

In its October 2015 remand, the Board requested a VA orthopedic examination for the Veteran's service-connected right and left knee disabilities to ascertain the current severity of these disabilities.  The Board also ordered to obtain clarifying medical opinions in regard to the claims of service connection for low back and bilateral ankle disorder, claimed as secondary to service-connected bilateral knee disabilities, and heart disability.  However, there is no indication in the record that a VA orthopedic examination was undertaken or that medical opinions were obtained addressing the claimed secondary relationship between the low back/bilateral ankle disorder and his service-connected bilateral knee disabilities, or that an examination of the heart was provided.  Further, there is no supplemental statement of the case (SSOC) showing that all the claims other than the claim for an increased rating for hypothyroidism had been readjudicated.  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, another remand is necessary because there has not been substantial compliance with the Board's October 2015 remand.  See Stegall, 11 Vet. App. at 271; D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA medical records for the Veteran from the VA Medical Center in Chicago, Illinois and any associated outpatient clinics dated.  Specifically, obtain and associated with the record the report of the VA thyroid condition examination conducted on December 22, 2015.  All records and/or responses received should be associated with the Veteran's claims file.

2.  Afford the Veteran a VA orthopedic examination for his service connected right and left knee disabilities.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail.

The examiner should describe the nature and severity of all manifestations of the Veteran's bilateral knee disability. 

The examiner must test and record the range of motion for BOTH knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner is reminded that he should specify the degree of additional functional loss/motion due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination.

Additionally, the examiner should determine whether the Veteran has ankylosis of the knees; instability or subluxation of the knees; nonunion of the tibia and fibula with loose motion and requiring knee braces; dislocated semilunar cartilages with frequent episodes of locking, pain, and effusion; or severe painful motion or weakness in the knees.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Refer the Veteran's claims file to the May 2012 VA examiner or, if he is unavailable to another suitably qualified VA examiner for clarifying opinions as to the nature and etiology of the Veteran's current heart disorder, low back disorder, and bilateral ankle disorder.  Additional examination(s) should be afforded if the new examiner determines that one is necessary.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records post service medical records, and the Veteran s own assertions.  It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

a) Regarding a heart disorder the examiner should indicate whether the Veteran has a current diagnosis.  If no diagnosis is rendered, please refer to the diagnosis of angina pectoris as listed on active problem lists in March 2005 and May 2011 VA treatment records.  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any current heart disorder (i) manifested in service, or is otherwise causally or etiologically related to the Veteran's military service, to include continuous symptoms since separation from service if not, (ii) is caused by his service connected hypothyroidism, if not, (iii) is aggravated by his service-connected hypothyroidism.

b) Regarding a low back disorder, to include lumbosacral strain, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the disorder (1) is caused by his service-connected right and left knee disabilities, if not, (ii) is aggravated by his service-connected right and left knee disabilities.

c) Regarding a bilateral ankle disorder, to include bilateral ankle strain, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the disorder (i) is caused by his service connected right and left knee disabilities.  If not, (ii) is aggravated by his service-connected right and left knee disabilities.

In this context, aggravation is defined as a permanent worsening of the disability beyond its natural progression.  Temporary or intermittent flare ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4 1, copies of all pertinent records in the Veteran s claims file or in the alternative the claims file must be made available to the examiner for review.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated on the basis of additional evidence.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

